Citation Nr: 0432448	
Decision Date: 12/08/04    Archive Date: 12/15/04

DOCKET NO.  03-07 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from September 1942 to 
November 1945.

This appeal arises from a November 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas.  In this decision, the RO denied 
entitlement to service connection for the residuals of a back 
injury.  

The veteran testified at a hearing, via videoconference, 
before an Acting Veterans Law Judge (VLJ) from the Board of 
Veterans' Appeals (Board) in August 2004.  The VLJ that 
conducted this hearing will make the final determination in 
this case.  See 38 U.S.C.A. § 7102(a), 7107(c) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

A VA compensation examination was afforded the veteran in May 
2003.  This examiner was requested to determine the existence 
and etiology of any back disability.  The examiner noted that 
he had taken the veteran's oral history and had reviewed the 
medical evidence in the claims file.  X-rays of the spine, 
apparently taken at the time of examination, noted end plate 
changes, sclerosis, spur formation, and lipping in both the 
thoracic and lumbar spine.  The diagnosis was "mild 
degenerative change, otherwise negative lumbar spine without 
radiculopathy."  Regarding the etiology of this disorder, 
the examiner noted that he had been requested by the RO to 
determine whether it was as likely as not that any current 
condition was incurred or aggravated by military service.  He 
then commented:

This examiner finds after review of case 
file and subjective history that the 
veteran had one visit to the NAS Corpus 
Christi without significant orthopedic 
pathology found.  The patient's 
occupation after military service 
required strenuous manual labor that most 
likely aggravated his back condition.  No 
evidence to suggest active duty service 
one time incident proliferated current 
condition.  

The Board finds this opinion, as written, does not answer the 
question posed by the RO and, in fact, appears to be 
contradictory on its face.  In the last sentence, the 
examiner appears to rule out any chronic disability resulting 
from the veteran's in-service back injury.  However, in the 
prior sentence, the examiner appears to find that the 
veteran's post-service work as a mechanic "aggravated" an 
existing back condition, which would imply that the veteran 
left active military service with an existing back 
disability.  

In addition, while the examiner noted X-ray findings of May 
2003, he did not discuss the private magnetic resonance image 
(MRI) report of January 2001 that noted a central disc 
herniation at the L4-L5 level and bulging disc at the L5-S1 
level.  This evidence was not discussed and the examiner 
failed to discuss if such evidence was the result of 
degenerative changes or residuals of an injury.  

Finally, the veteran presented both written and oral 
testimony after this examination in which he claimed that he 
had not engaged in strenuous activity with his back after 
military service.  The veteran acknowledged that he did work 
as a mechanic for a period after his release from the 
military, but used hoists and other devices to minimize the 
strain on his back.  He has reported that his post-service 
work consisted of running his own farm machinery business, 
work that consisted of sales and did not require strenuous 
activity.  Based on these incontinences and analysis, the 
Board finds that the May 2003 VA examination report is not 
adequate for VA purposes and a new examination and opinion 
must be obtained.  See 38 U.S.C.A. §§ 5103A(d), 5107(a) (West 
2002); 38 C.F.R. §§ 3.159(c)(4), 3.326 (2004); see also Wisch 
v. Brown, 8 Vet. App. 139, 140 (1995) (VA's duty to assist 
includes a medical opinion evaluating a claimant's medical 
history to determine whether an event in service could 
reasonably have caused a current disability).

In September 2002, the RO requested the pertinent medical 
evidence identified by the veteran directly from those 
facilities and physicians.  However, some of these facilities 
and physicians failed to respond or provided negative 
responses.  In the "EVIDENCE" section of the Statement of 
the Case issued in February 2003, the RO informed the veteran 
of the negative responses and that further development would 
be conducted regarding the facilities and physicians that had 
not responded.  Notification regarding the results of this 
additional development was not provided to the veteran.  This 
minimal amount of notification does not appear to meet the 
requirements of 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 
38 C.F.R. § 3.159(e) (2004).  This law and regulation 
requires that VA: 1) identify the records VA was unable to 
obtain, 2) explain the efforts VA made to obtain these 
records, 3) describe any further action VA will take 
regarding the claim (to include whether additional 
development will be conducted or the claim will be decided on 
the evidence of record), and 4) notify the veteran that he is 
ultimately responsible for providing the missing evidence.  
Such notification should be provided to the veteran on 
remand.

Finally, at his Board hearing in August 2004, the veteran 
identified additional VA and private medical evidence that 
has not been developed by the RO.  These records must be 
requested and, if obtained, associated with the claims file.  
See 38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. 
§ 3.159(c)(3) (2004).

Therefore, in order to ensure that the record is fully 
developed, this case is REMANDED for the following:

1.  The VBA AMC should contact the VA 
Medical Centers (VAMC) in Kerrville, 
Texas, and San Antonio, Texas ("Audie 
Murphy"); and request all inpatient and 
outpatient treatment records dated from 
January 2000 to the present time.  If 
treatment records are unavailable for any 
of these periods, the VAMC should be 
asked to so indicate in their responses.  
Any responses or evidence received from 
this request should be associated with 
the claims file.  

2.  The VBA AMC should contact the 
veteran and request that he complete and 
sign the appropriate release form so that 
his treatment records in the possession 
of private physician "Tony Toledo" can 
be obtained by VA.  If such a release is 
provided, then copies of all treatment 
records should be requested directly from 
the private physician.  Any responses or 
evidence received from this request 
should be incorporated into the claims 
file.

3.  The VBA AMC should notify the veteran 
of any source of pertinent medical 
evidence he has identified that has not 
been obtained and associated with the 
claims file.  This notification should be 
in full compliance with the requirements 
of 38 U.S.C.A. § 5103A(b)(2) (West 2002) 
and 38 C.F.R. § 3.159(e) (2004), and 
should: 
1)	Identify the records VA was unable to 
obtain. 
2)	Explain the efforts VA made to obtain 
these records.
3)	Describe any further action VA will 
take regarding the claim (to include 
whether additional development will be 
conducted or the claim will be decided 
on the evidence of record).
4)	Notify the veteran that he is 
ultimately responsible for providing 
the missing evidence.  
A record of this notification must be 
associated with the claims file.  

4.  After the development has been 
completed and all responses incorporated 
into the claims file, the veteran should 
be afforded a VA orthopedic examination 
to determine the existence and etiology 
of any current back disability.  The 
claims folder and a copy of this remand 
must be sent to the examiner for review, 
and the examiner should indicate in the 
report whether or not the claims folder 
was reviewed.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the examination report.  

After a review of the medical evidence 
contained in the claims file (to include 
the Board's discussion in this remand of 
the medical opinion obtained in May 2003) 
and the appropriate examination, the 
examiner should determine if any current 
back disability exists and provide all 
appropriate diagnoses.  Then the examiner 
should provide the following opinions:

Is it at least as likely as not (i.e., is 
there at least a 50 percent probability) 
that any current back disability had its 
onset during active military service from 
September 1942 to November 1945 or is 
related to any in-service disease or 
injury?  The examiner should specifically 
comment on whether any current back 
disability is related to a back injury 
sustained during the summer or fall of 
1945 while the veteran assisted in the 
movement of aircraft engines.

A detailed rationale for all opinions 
expressed should be provided.

5.  Thereafter, readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to this claim 
remains adverse to the veteran, he and 
his representative, if any, should be 
furnished a Supplemental Statement of the 
Case and afforded a reasonable period of 
time within which to respond thereto.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until VA notifies him; however, the veteran is hereby 
notified that failure to report for a scheduled VA 
examination without good cause shown may adversely affect the 
outcome of his claim.  38 C.F.R. § 3.655 (2003).  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KIMBERLY OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




